In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Dunkin, J.), dated October 31,1994, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
The defendants established a prima facie case for summary judgment. In opposition, there was insufficient proof submitted by the plaintiff to raise a question of fact as to the defendants’ *663liability (see generally, Hsieh v New York City Tr. Auth., 216 AD2d 531). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.